Name: Commission Regulation (EC) NoÃ 395/2005 of 9 March 2005 providing for reallocation of import rights under Regulation (EC) NoÃ 1206/2004 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy
 Date Published: nan

 10.3.2005 EN Official Journal of the European Union L 63/20 COMMISSION REGULATION (EC) No 395/2005 of 9 March 2005 providing for reallocation of import rights under Regulation (EC) No 1206/2004 opening and providing for the administration of an import tariff quota for frozen beef intended for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1206/2004 of 29 June 2004 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2004 to 30 June 2005) (1), and in particular Article 9(2) thereof, Whereas: Regulation (EC) No 1206/2004 provides for the opening of a tariff quota for 50 700 t of frozen beef intended for processing from 1 July 2004 to 30 June 2005. Article 9 of that Regulation provides for the reallocation of unused quantities on the basis of the actual utilisation of import rights for A products and B products respectively by the end of February 2005, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities referred to in Article 9(1) of Regulation (EC) No 1206/2004 amount to 1 179,43 t. 2. The breakdown referred to in Article 9(2) of Regulation (EC) No 1206/2004 shall be as follows:  930,57 t intended for Aproducts,  248,86 t intended for Bproducts. Article 2 This Regulation shall enter into force on 10 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 230, 30.6.2004, p. 42.